Citation Nr: 1710912	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-50 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, other than sleep apnea, to include chronic obstructive pulmonary disease (COPD) or a disability manifested by shortness of breath.  

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol dependence prior to December 2, 2015, and to an evaluation in excess of 50 percent from that date.  
	
3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD), lumbar spine, at L1-L2, from March 13, 2012, to December 12, 2013, and to an evaluation in excess of 20 percent from December 12, 2013.  

4.  Entitlement to a compensable evaluation for osteoarthritis of the right knee, prior to December 12, 2013, and in excess of 10 percent from December 12, 2013.  

5.  Entitlement to a compensable evaluation for bilateral hearing loss.  

6.  Entitlement to an initial evaluation in excess of 10 percent for arthritis of the right shoulder.  

7.  Entitlement to an initial evaluation in excess of 10 percent for enthesopathy of the left shoulder. 

8.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU) prior to November 11, 2015. 


REPRESENTATION

Appellant represented by: John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active Marine Corps service from April 1986 to April 2006, when he retired with more than 20 years of service.  

The issues on appeal come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Winston-Salem, North Carolina and Nashville, Tennessee.  The procedural history of the issues addressed in this decision is complex.  The Board previously remanded certain issues listed on the title page of this decision in decisions issued in July 2011, September 2012, and in May 2014.  Substantive appeal of additional issues was perfected after the May 2014 BVA decision and Remand.

In its July 2011 decision, the Board remanded the claim for service connection for COPD and, in pertinent part, denied service connection for bruxism and bilateral shoulder pain.  The Veteran appealed the denied claims to the United States Court of Appeals for Veterans Claims (Court).  In September 2012, the Court granted a Joint Motion for Remand (JMR) which vacated and remanded the service connection claims.  The RO subsequently granted service connection for bilateral shoulder disabilities, which terminated the appeal on that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

The claim for service connection for bruxism was granted by the Board in a May 2014 decision, and that claim is no longer on appeal.  Grantham, 114 F. 3d at 1158.  In March 2016, the RO notified the Veteran of its decision to assign an initial noncompensable rating for bruxism effective May 1, 2006, and a 10 percent rating effective September 18, 2013.  In May 2016, the Veteran's attorney filed a timely notice of disagreement.  See 38 C.F.R. § 20.201.  VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the RO has acknowledged the NOD, is continuing to develop the claim and will issue the Veteran a Statement of the Case (SOC) if the claim is not granted in full.  As such, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, this claim remains under the jurisdiction of the RO at this time.

Also in May 2014, the Board remanded the claims of entitlement to service connection for COPD, entitlement to increased ratings for lumbar spine DJD, right knee disability, bilateral hearing loss and PTSD.  

With respect to the claim for service connection for COPD, the Veteran initially sought service connection for "shortness of breath."  That claim was characterized as a claim for service connection for COPD.  The Board finds that the claim on appeal is more accurately characterized as listed on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim for a specific disorder by a lay person cannot be limited only to the diagnosis stated, but must rather be considered a claim for any disability having similar effects that may be reasonably encompassed).

In July 2015, the RO issued an SOC regarding the issues of ratings greater than 10 percent for right and left shoulder disabilities stemming from a September 2013 rating decision.  The RO has accepted a substantive appeal filed in January 2016 as perfecting the appeal.  

In June 2016, the Veteran confirmed that he wished to continue the appeal of each of the issues listed on the title page of this decision, and specified that he was seeking an earlier effective date for each stage of any increase in the evaluations assigned for PTSD.  As the appeal for increased initial evaluations, by its terms, includes a contention that the Veteran has not been awarded the appropriate level of compensation at some time during the appeal period, the issues have been phrased to reflect that staged ratings have been assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

By a rating decision issued in February 2016, the RO denied a claim of entitlement to TDIU.  The Veteran disagreed.  The AOJ then granted TDIU from November 11, 2015, through December 7, 2015.  The RO advised the Veteran that this was a full grant of the claim for TDIU, because the combined evaluations for the Veteran's service-connected disabilities resulted in a total (100 percent) schedular disability evaluation as of December 7, 2015.  On filing the TDIU in December 2015, the Veteran reported that his unemployability was due to PTSD and that he last worked full-time on November 10, 2015.  Thus, while the TDIU claim is deemed to be part and parcel of the initial rating claim for PTSD, see Rice v. Shinseki, 22 Vet. App. 447 (2009) and M21-1, IV.ii.2.F.4.m, the Board finds that the claim has in fact been granted in full according to the Veteran's allegations of working full-time employment earning substantially gainful employment until the date of the TDIU award.

Under 38 C.F.R. § 1.577, when there is a pending Privacy Act request for records of a Veteran, and the Board is in possession of those records, the request must be "reviewed and processed" prior to appellate action by the Board on that individual's appeal.  38 C.F.R. § 20.1200.  In November 2016, the Veteran submitted a request for a copy of any SOC following May 2016 Notice of Disagreement (NOD) regarding the evaluations for PTSD and bruxism.  The request is titled, in bold, capital letters "THIS IS NOT A FOIA/PRIVACY ACT REQUEST."  The Veteran is represented by an attorney.  At the Veteran's request, the Board finds that the provisions of 38 C.F.R. § 20.1200 are not applicable to the November 2016 request for records.  The rating for PTSD is currently on appeal and was addressed in the March 2016 SSOC.  To date, the RO has not issued an SOC regarding the initial evaluation assigned for bruxism.  Thus, the Board has no document in its possession that is described in the May 2016 request, even if the provisions of 38 C.F.R. § 20.1200 were to be deemed applicable.  The Board need not take any action in response to the November 2016 request before proceeding with appellate review.  

In March 2016, the Veteran, through his attorney, submitted a letter from one of the Veteran's former employers.  This evidence is not relevant to the claims being decided on appeal.  As such, waiver of RO consideration of this evidence is not necessary.

The issues of entitlement to service connection for a respiratory and entitlement to a compensable rating for hearing loss are addressed in the DECISION below.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative, competent evidence establishes that the Veteran does not have a current respiratory disability for which a diagnosis of COPD is appropriate, and that a diagnosis of COPD or any other chronic respiratory disorder was not appropriate at any time during the appeal period.  

2.  For the entire appeal period, the Veteran's bilateral hearing loss has resulted in no worse than in Level I hearing impairment in one ear and Level II hearing impairment in the other ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability other than sleep apnea, to include a respiratory disability manifested by shortness of breath or COPD, are not met currently, nor at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016). 

2.  The criteria for a compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for COPD and that he is entitled to increased compensation for his service-connected bilateral hearing loss disability. 

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  The VCAA, in part, requires that a claimant be provided notice of the evidence necessary to substantiate a claim. 

In this case, the Veteran submitted multiple claims for service connection, including an April 2007 claim for service connection for a respiratory disability.  In May 2007, the RO issued a letter advising the Veteran of the information and evidence necessary to substantiate the April 2007 service connection claims.  In March 2010, the Veteran submitted a claim for a compensable evaluation for hearing loss disability.  In May 2010, the RO issued a letter advising the Veteran of the types of evidence that might substantiate his claim.  That letter addressed each element of notice required under the VCAA. 

The duty to assist the Veteran to substantiate his claims has been met as to each claim addressed in this decision.  In particular, the Veteran's service treatment records are associated with the claims files.  The Veteran has been afforded numerous VA examinations relevant to the claims on appeal.  Voluminous VA clinical records have been obtained.  The Veteran submitted statements from former fellow servicemembers, former employers and supervisors, and from family members.  He has not identified any private clinical records or relevant non-clinical records, other than those he has already submitted, pertinent to the issues being decided.  There is no indication that the Veteran has submitted records for other purposes, such as for disability benefits, that might be relevant to these claims.  The Veteran's attorney has submitted numerous items of correspondence, has requested the Veteran's complete claims file, and has provided argument on the Veteran's behalf.  

II.  Claim for service connection for COPD

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310. 

A claim for service connection is substantiated by competent evidence of current disability (established by medical diagnosis or lay evidence); evidence of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and evidence of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table). 

A Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise). 

Facts and analysis

The Veteran's service treatment records reflect that he complained of a cough and "stuffed up" nose in May 1990.  The treating provider noted in June 1990 that the Veteran had a resolving URI (upper respiratory tract infection).  A February 1995 chest x-ray disclosed abnormal fine linear markings throughout both lung fields.  The interpreting provider indicated that there were no pleural effusions and no pulmonary consolidation and indicated that the x-ray findings could be due to a wide variety of causes, such as an acute viral infection, or could be transient.  The provider commented that the Veteran's lung volumes were normal and recommended review of illness and inhalation exposures, as well as correlation with occupational exposures and tobacco use, and then a repeat examination.  However, there is no record that such review was conducted.  

The Veteran underwent surgery for a perforated appendix in May 1995.  No record of a chest x-ray at the time of that surgery is associated with the available service treatment records.  

An Abbreviated Aeromedical Examination report dated in February 1999 shows that the Veteran noted that he had a cough and sore throat.  The examiner noted that the Veteran took over-the-counter medications to treat his cough and sore throat.  The Veteran denied use of tobacco, other than smoking cigars.  On a similar examination in February 2003, the Veteran reported shortness of breath with exercise.   The Veteran was treated for an upper respiratory infection, thought to be viral, in March 2003.  Chest x-rays were conducted, but no diagnosis other than viral upper respiratory tract infection was assigned.  

At a 2004 periodic examination, the Veteran reported shortness of breath and chest pain.  The provider who reviewed the Veteran's medical history noted, as to items C (shortness of breath) and D (chest pain) that the Veteran's EKG (electrocardiogram) showed normal sinus rhythm.  The Veteran's respiratory system was described as normal at a February 2006 separation examination; the Veteran, in medical history he completed, noted that he was "quickly winded" and he sometimes coughed at night.  No diagnosis was assigned for these complaints by the provider who reviewed the medical history.  

VA authorized examination and pulmonary function testing (PFT) in August 2007 disclosed a forced vital capacity (FVC) at 90 percent of normal, 98 percent of normal after use of a bronchodilator.  Forced expiratory volume in one second (FEV-1) was described as 63 percent of normal, dropping to 47 percent of expected after use of a bronchodilator.  The Veteran had shortness of breath during a treadmill exercise test.  The Veteran's oxygen saturation was 96 percent, decreased to 91 percent with exercise.  The examiner concluded that the Veteran had a moderate obstructive respiratory defect with narrowing of the small airways consistent with early COPD.  The examiner stated that this respiratory defect did not cause chest pain, but did cause severe shortness of breath with exercise.  

There is no record that the Veteran sought medical treatment for COPD following the assignment of a diagnosis of COPD at the 2007 VA examination.   The report of a February 2009 VA examination of the Veteran's knees reflected that the Veteran continued to smoke a pack of cigarettes per day.  VA outpatient treatment notes dated in 2010 and 2011 reflect that the Veteran sought evaluation of his eyes and his hearing, and was treated and received medications for GERD and eczema, but did not seek evaluation or treatment of a respiratory disorder.  

VA outpatient treatment notes in August 2011 reflect that the Veteran's lungs were clear.  He did not report any respiratory difficulties.  He requested evaluation for sleep apnea.  A VA Primary Care note dated in February 2012 noted that the Veteran complained of shortness of breath, but he had no dyspnea.  No diagnosis other than sleep apnea was assigned.  

In February 2013, the Veteran reported shortness of breath.  A February 2013 chest x-ray showed prominence of the left and right hilar areas with significant peribronchial cuffing, possibly attributable to old scarring or a combination of scarring and acute bronchitis.  A February 2013 computed tomography (CT) examination of the chest stated, as to each lung, that there was "[n]o evidence of emphysema or lung cyst formation."  The report described both lungs as normal.  A possible cardiovascular abnormality in the region of the liver was identified, and further diagnostic evaluation of that abnormality was conducted.

June 2013 PFT examination disclosed FVC 103 percent predicted, FEV-1 at 108 percent predicted, FEV-1/FVC 77 percent predicted, and DLCO 108 percent predicted.  Because pre-bronchodilator results were normal, the examiner concluded that post-bronchodilator evaluation was not required.  At that time, the provider concluded that the Veteran had no obstruction, essentially normal PFT results, and a diffusion capacity within normal limits.  No diagnosis of COPD was assigned.  

In September 2013, the Veteran was afforded VA examination of the respiratory system.  At that time, the Veteran did not require use of corticosteroid medications, oral bronchodilators, or oxygen therapy to treat a respiratory disability.  The examiner discussed the report of the February 2013 and June 2013 diagnostic evaluations, and concluded that the Veteran did not have a respiratory disability, and that it was not possible to determine whether COPD was etiologically related to the Veteran's service, since no respiratory disorder was present.  However, the examiner failed to acknowledge that a diagnosis of COPD had been assigned at an August 2007 VA-authorized examination.  

The Board noted, in its May 2014 Remand, that the requirement for a showing of a current disability, so as to warrant a grant of service connection, may be met if the claimed disability is demonstrated at the time of the claim or at any time during the pendency of the appeal, even if the disability resolved prior to the final adjudication of the claim.  McClain v Nicholson, 21 Vet App 319, 321 (2007).  The Board directed the RO to obtain a more specific clinical opinion, specifically discussing the COPD diagnosis assigned in 2007.  

During the pendency of the 2014 Remand, additional VA clinical records dated from January 2014 through June 2015 (157 pages) and through January 2016 were obtained and reviewed.  See, e.g., VA CAPRI records received July 2015, Virtual VA.  These clinical records disclose no medical diagnosis or treatment of COPD.  

The examiner who had conducted September 2013 examination was directed to specifically address "the August 2007 diagnosis of COPD."  The examiner provided June 2014 and September 2014 opinions that, since the Veteran had a normal CT examination of the chest in 2013 and "excellent respiratory function as demonstrated by PFT's in 6/2013," there was "no evidence" of a significant respiratory condition.  As to the assessment of COPD in 2007, the examiner opined that "one would have to inquire of the clinician making that assessment, as most clinicians would agree that there would be little objective evidence to make a similar assessment."  The Board interprets the opinion that there was "little objective evidence" to support the 2007 diagnosis of COPD as a rather strong disagreement with the assignment of such diagnosis.  

The February 2016 addendum reiterated the examiner's prior conclusion that "most clinicians would agree" that there was little objective evidence to support the 2007 assignment of a diagnosis of COPD.  The examiner further explained the disagreement with the assignment of the diagnosis of COPD in 2007 by commenting that chest imaging "can be helpful in diagnosing [COPD]," and noting that, in this case, the Veteran showed no evidence of emphysema on chest x-rays from 1995 and 2009.  

This statement of the Veteran's history is accurate, since the report of August 2007 chest x-ray was interpreted as showing "normal chest."  See August 2007 VA examination at page 1 (the Board notes that more than one version of this examination report is associated with the electronic record, with the chest x-ray report at page 13 of a 27-page version of the report and at page 1 of a 22-page version of the August 2007 VA examination report.  The examiner's discussion noted that the provider who conducted the 2007 examination did not explain why the COPD diagnosis was appropriate when the 2007 radiologic examination was negative for such diagnosis.  

In the February 2016 addendum opinion, the examiner described the Veteran's complaint of shortness of breath in 2003, during service, as an "isolated" complaint which "appeared to resolve without sequelae."  This references the fact that the Veteran had approximately three more years of active duty after the viral URI diagnosed in March 2003 resolved; the Veteran did not again seek evaluation or treatment of a respiratory disorder.  The 2013, 2014, and 2016 VA opinions that respiratory problems treated in 2003 resolved prior to the Veteran's service separation are supported by the record.  

The 2013, 2014, and 2016 VA opinions explain why the examiner concluded that the diagnosis of COPD rendered in 2007 was not well-supported at the time.  The opinions also explained that the Veteran's current symptoms and evaluation findings through diagnostic examination were entirely unfavorable to a current diagnosis of COPD.  The 2013, 2014, and 2016 VA opinions are of great probative and persuasive value.

The examiner further noted that he "personally would prefer to support the Veteran's claim" but found that, regardless of the favorable 2007 VA examination report, it was not possible "to confirm any diagnosis of COPD by any objective means."  The Board finds that the 2016 opinion that the Veteran has not objectively manifested COPD at any time since service discharge is more persuasive than the August 2007 medical opinion which included a diagnosis of COPD.  

The Veteran contends that he experienced shortness of breath during service and has continued to experience shortness of breath since service.  The Veteran, as a lay person, is competent to state whether he is experiencing shortness of breath, and his reports that he continues to experience shortness of breath is credible.  

As a lay person, the Veteran is not competent to determine what medical pathology causes his shortness of breath or to determine what medical disability is associated with his shortness of breath.  No medical provider has assigned a diagnosis of a respiratory disability related to shortness of breath, other than sleep apnea, except at a 2007 VA examination.  The Veteran's credible reports that he experienced shortness of breath for many years, and the clinical evidence that no provider assigned a diagnosis of a respiratory disability other than sleep apnea, except at the time of a 2007 VA examination, are unfavorable to a finding that the Veteran manifested COPD at any time during the pendency of this appeal.  

Thus, while service connection may be granted for a disability which is present during some portion of the pendency of an appeal, even if the disability later resolves, that theory of entitlement does not warrant service connection for COPD in this case, since the preponderance of the most persuasive medical evidence establishes that COPD has not been present at any time during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim for service connection for service connection for COPD or for a respiratory disability other than sleep apnea manifested by shortness of breath must be denied.  

III.  Claim for increased rating for bilateral hearing loss

Disability ratings are intended to compensate reductions in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e). 

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86. 

Facts and analysis

In November 2007, the Veteran was granted service connection for hearing loss.  A noncompensable evaluation was assigned.  In March 2010, the Veteran sought an increased (compensable) evaluation.  

VA outpatient treatment records dated in November 2010 reflect that the Veteran reported tinnitus and hearing loss.  He was referred for a comprehensive audiologic examination.  The report of a November 2010 VA-authorized audiologic examination disclosed hearing acuity thresholds of 35 dB at 1000 Hertz (Hz), 40 dB at 2000 Hz, 45 dB at 3000 Hz, and 50 dB at 4000 Hz.  In the right ear, auditory thresholds were 30 dB at 1000 Hz, 25 dB at 2000 Hz, 40 dB at 3000 Hz, and 55 dB at 4000 Hz.  The provider did not calculate a 4-tone hearing loss average.  Calculation as specified at 38 C.F.R. § 4.85(d) reveals a 42.5 dB average threshold in the left ear and 37.5 dB in the left.  

The provider concluded that the Veteran had a bilateral asymmetrical, sensorineural hearing loss, with 92 percent speech discrimination at 65 dB in the right ear and 88 percent discrimination at 65 dB in the left ear.  Under Table VI, the Veteran's measured speech discrimination and auditory threshold results result in assignment of a Level II hearing impairment for the left ear and a Level I hearing impairment for the right ear.  Table VII shows that a noncompensable evaluation is assigned where there is Level II hearing impairment in one ear and a Level I hearing impairment in the other ear.  

VA outpatient treatment notes disclose that the Veteran was fitted for and provided with hearing aids.  See February 2011 VA Primary Care Outpatient Note; November 2011 VA Primary Care Outpatient Note.  

The Veteran reported that the severity of his hearing loss had increased.  December 2013 VA audiologic evaluation disclosed an average auditory threshold at 36 dB in the right ear and 43 in the left ear.  After conducting speech discrimination testing using the Maryland CNC test, the examiner concluded that use of speech discrimination testing was not appropriate because of language difficulties, cognitive problems, and inconsistent word recognition scores.  Evaluation of acoustic immittance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes disclosed that these were normal.  The examiner provided a comparison of the Veteran's November 2010 hearing acuity thresholds and the December 2013 thresholds.  The comparison showed improvement in the hearing thresholds at some frequencies and decreases at some thresholds, resulting in essentially unchanged 4-tone hearing loss average, 42.5 dB in 2010 compared to 43 dB in 2013 in the left ear and 37.5 dB in 2010 compared to 36 dB in 2013 in the right ear.  The Veteran's puretone threshold average, using Table VIA, designation of Level II hearing impairment in one ear and a Level I hearing impairment in the other ear, unchanged from 2010.  A noncompensable evaluation was again assigned.    

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating than the initial noncompensable evaluation currently assigned, since each audiometric examination results in a noncompensable rating.  The Veteran also did not manifest an exceptional pattern of hearing loss as defined at 38 C.F.R. § 4.86.  Thus, the audiometric results of each examination disclose that the Veteran's hearing loss is noncompensable under the schedular criteria.  The evidence is not in equipoise to warrant a higher evaluation.  38 U.S.C.A. § 5107(b).

The Board acknowledges the Veteran's assertions that his bilateral hearing loss is more severe than evaluated.  He is competent to report his symptoms and has presented credible testimony in this regard.  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation have been met.  In determining the actual degree of disability, the examination findings are more probative of the degree of impairment.  As noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann.  Accordingly, the rating assigned for the Veteran's bilateral hearing loss disability accurately reflects the degree of his service-connected hearing impairment.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, Diagnostic Code 6100.

Furthermore, the Board points out that the VA examinations included discussion of the Veteran's reported functional impacts.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  With regard to functional impairment, including the Veteran's reports of difficulties with hearing in the presence of background noise.  His speech discrimination abilities were specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  Martinak, 21 Vet. App. 455.  Specifically, such criteria contemplate the difficulty the Veteran had hearing in all situations, even in the presence of background noise.

The discussion above reflects that the symptoms of the Veteran's bilateral hearing loss are contemplated by the applicable rating criteria.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  His description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  He has been provided a schedular rating based on his hearing difficulty, as such the Board finds no aspect of this disability not contemplated in the applicable schedular criteria.  See Doucette v. Shulkin, No. 15-2818 (U.S. Court of Appeals Veterans Claims (November 2, 2016).  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

The claim for service connection for a respiratory disability other than sleep apnea, to include a respiratory disability manifested by shortness of breath or COPD, is denied.  

The claim for a compensable disability rating for bilateral hearing loss is denied.  


REMAND

In March 2016, the Veteran, through his attorney, submitted a letter from one of the Veteran's employers which is relevant to the claim for an initial rating for PTSD.  There was no waiver of RO review of this evidence in the first instance, which is required as the substantive appeal was filed prior to effective date changing waiver rules pursuant to section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 12-154.  This evidence includes an employer report that the Veteran had a history of multiple verbal counseling and warnings, as well as a written reprimand.  The Board finds that such evidence may be relevant to the Veteran's overall PTSD during the appeal period, and efforts should be made to obtain the Veteran's DynCorp personnel file.

As for the increased rating claims for lumbar spine, right knee, right shoulder and left shoulder disabilities, the Board observes that a significant change of law occurred after the Board's last remand in May 2014.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  This issue is remanded as the record does not reflect that the Veteran has been afforded adequate VA examinations as discussed in Correia.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that occupational health records from the employer for whom he worked could be relevant, and assist him in obtaining any employment personnel records from DynCorp which may discuss his workplace performance, including his history of multiple verbal counseling and warnings, as well as a written reprimand.  

2.  Obtain a complete copy of all VA clinical records since July 14, 2015.  

3.  Following completion of the above, the Veteran should be afforded a VA examination(s) to address the current severity of his lumbar spine, right knee, right shoulder and left shoulder disabilities.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in the examination report. 
 
The examiner must address the severity and effects of the Veteran's disabilities.  In particular, the VA examination(s) must include range of motion testing for in the following areas: Active motion, Passive motion, Weight-bearing; and Nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should note any functional limitation caused by these disorders.  
 
All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


